[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a judgment of the Butler County Court of Common Pleas where the trial court granted summary judgment to defendants-appellees, Advantage Property Management, Julia and Daniel Brankamp and Woodland Hills Condominium Association, in a slip and fall action filed by plaintiff-appellant, Kathleen Amshoff.
Appellant's sole assignment of error is overruled on the authority ofHarless v. Willis Day Warehousing Co. (1978), 54 Ohio St.2d 64, 66. There is no genuine issue of material fact as to whether appellees' negligence was the cause of appellant's fall and appellees are entitled to judgment as a matter of law. Appellant's injuries were proximately caused by a natural accumulation of snow and ice, for which appellees are not liable. See, e.g., Brinkman v. Ross (1993), 68 Ohio St.3d 82, 85.
On the basis of the foregoing, the judgment of the trial court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed to appellant.
Anthony Valen, Judge, and Stephen W. Powell, Judge, concur.